UNITED STATES SECURITY AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (MARK ONE) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-181226 TAYLOR CONSULTING INC. (Exact name of registrant as specified in its charter) Delaware 30-0721344 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification Number) 5847 San Felipe St, 17th Floor Houston, TX (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (713) 821-1301 Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Name of Each Exchange on which Registered Common stock, $0.000001 par value NASDAQ OTC BB Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark if disclosures of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check is smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes o No x The Aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, September 30, 2013 was $1,510,000. There were 8,020,000 shares of the Registrant’s common stock outstanding as of July 14, 2014. TAYLOR CONSULTING INC. TABLE OF CONTENTS PART I 4 Item 1. Business 4 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Mine Safety Disclosures 7 PART II 8 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of operations 10 Item 7a. Quantitative and Qualitative Disclosures About Market Risk 13 Item 8. Financial Statements and Supplementary Data 14 Reports of Independent Registered Public Accounting Firms 15 Balance Sheets 16 Statements of Operations 17 Statement of Change in Shareholders’ Equity (Deficit) 18 Statements of Cash Flows 19 Notes to the Financial Statements 20 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 29 Item 9A. Controls and Procedures 29 Item 9B. Other Information 30 PART III 31 Item 10. Directors, Executive Officers and Corporate Governance 31 Item 11. Executive Compensation 32 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 34 Item 13. Certain Relationships and Related Transactions, and Director Independence 35 Item 14. Principal Accounting Fees and Services 35 PART IV 36 Item 15. Exhibits, Financial Statement Schedules 36 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Certain statements in this report contain or may contain forward-looking statements. These statements, identified by words such as “plan”, “anticipate”, “believe”, “estimate”, “should”, “expect” and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements are subject to known and unknown risks, uncertainties and other factors, which may cause actual results, performance, or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, our ability to secure suitable financing to continue with our existing business or change our business and conclude a merger, acquisition or combination with a business prospect, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Readers should carefully review this report in its entirety, including but not limited to our financial statements and the notes thereto and the risks described herein. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”), particularly our quarterly reports on Form 10-Q and our current reports on Form 8-K. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. OTHER PERTINENT INFORMATION When used in this report, the terms, “we,” the “Company,” “TAYO,” “our,” and “us” refers to Taylor Consulting Inc., a Delaware corporation. 3 PART I ITEM 1. BUSINESS Overview Taylor Consulting Inc. (“the Company”) was formed in the state of Delaware on February 29, 2012. Our fiscal year end is March 31. Business We are a development stage company. We are a basketball sports consultancy company that provides consultation, feedback, coaching and program management to youth and adult basketball teams, leagues, tournaments and programs. On January 31, 2014, Dave Taylor (“Seller) and Lozells Enterprises, Inc., a Panama corporation (“Buyer”) entered into a Stock Purchase Agreement (the “Purchase Agreement”), whereby Mr. Taylor agreed to sell his 5,000,000 shares of common stock of the Company (the “Shares”), representing 62.3% of the issued and outstanding shares of the Company. This resulted in a change of control in the Company. As of April 1, 2014, the Company formed a new subsidiary to explore the opportunities within the real estate market. Third Avenue Development LLC, a Texas limited liability corporation, will focus on acquiring properties in the country’s top performing real estate markets, specifically those that are experiencing booms as a result of mineral and oil development. We have engaged in in the following types of activities which have already resulted in our generating $78,350 of revenue from inception through March 31, 2014: · Basketball Evaluation Camps o Kentucky Basketball Evaluation Camp for invitation to a National Exposure Camp o Connecticut evaluation camp for future invitation exposure camp o Hawaii Invitational Camp, HI basketball skills development and evaluation camp o Alaska Invitation Camp basketballs skills and evaluation camp o Oklahoma City basketball skill development and evaluation camp · International Basketball Evaluation Camps o Melbourne, Australia skill development and evaluation basketball camp o Tokyo, Japan international basketball skill development and evaluation camp · Consultation, feedback, coaching and program management to youth and adult basketball teams, leagues, tournament and programs o Northern California consultation of high school / AAU program for future exposure o Washington, DC consultation of high school program / AAU future possibilities Elite Sports o Connecticut consultation with basketball coach for future exposure o North Virginia Sportsplex consultation for basketball training program and facility. o Linden, California consultation for high school program o Connecticut Elite consultation of AAU program for future exposure · Program development and management, including tournament organization and operation, feedback and detailed analysis, and programs for these basketball related events and activities. o Double Pump Tournament organization and operation o Fullerton, California basketball skills camp organization and operation o Mission Viejo, California basketball camp organization and operation o Fullerton, California basketball camp organization and operation o Newport, California basketball camp organization and operation o Walnut Recreation basketball camp organization and operation · Coaching for individual players, coaches and program administrators to provide opportunities for players and basketball programs. 4 We focus on programs that promote both the individual player’s best interest and development of the overall program. Programs that focus on player’s success on the court and advancing to the next level are more likely to have higher enrollment, which can lead to a financial success for the program. Our goal is to enhance each program in these areas and provide every member of each program an understanding of the processes involved with achievement at the next level they are attempting to reach. Our advisory position allows the individual and organization to focus on realistic goals and narrow their attempts at future successes. As an example, we tell each player for which level we feel they are best suited ,and explain the process involved in achieving a scholarship or walk-on status at a university or college. Regarding the program, we educate the coaches to become better on-court managers and teach them the skills to enhance the players’ experience. We critique and grade the programs and then make recommendation on how the program can improve. Our pricing strategy is based on market value, the program’s size and amount of feedback desired. We charge between $50 and $150 per participant depending upon the program enrollment, the nature of the program, the market size, and the amount of feedback required. We have different levels of consultation. We can run an event with no feedback, or we can run a program with feedback for both program organizers and players. There is the risk of personal injuries and accidents associated with basketball events and coaching, which could subject us to personal injury or other claims. Although we maintain insurance policies that provide coverage within limits that are sufficient, in management’s judgment, to protect us from material financial loss for personal injuries sustained by persons that attend these events or whom we coach in the ordinary course of business, there can be no assurance that such insurance will be adequate at all times and in all circumstances. Sales and Marketing Strategy We plan to implement a marketing campaign via direct messaging through social media such as Twitter and Facebook. We plan to send out emails nationwide to a large database that we will accumulate. We intend to reach out to middle schools, high schools and universities, as well as youth organizations such as the Boys and Girls clubs, YMCA’s, YWCA’s, Parks and Recreations departments and other youth organizations. We plan to meet with these organizations in person once we have made contact through our marketing efforts. We believe strongly in face-to-face encounters and a personal touch. During the next 12 months, we anticipate engaging in the following activities to support the implementation of our business plan at the maximum optimal level, although we may vary our plans depending upon operational conditions and available funding: SUPPLEMENTAL ACTIONS COST Contract a webmaster to maximize website optimization and perform daily updates. Add features to include a blog, newsletters and videos. We plan to increase the site’s loading speed and utilize search engine optimization. We will incorporate social media sites such as Twitter, Facebook, Youtube, Tumblr and Linked in. We will also create a new online presence for the Company’s real estate division. $ Travel to domestic and international roadshows to promote our business. Network at major springing events such as the NBA finals, NCAA Final 4 and the AAU nationals to advertise and promote our services. Hire additional staff to work our events in order to have concurring events. Purchase additional basketball training equipment for use during consulting engagements. Additionally, purchase coaching videos to build Company media library Open online store to sell our products, such as gear branded with our logo, instructional videos for all levels of players and coaches. Initiate property acquisition strategy 5 Except for illness of our employees or cancellation of events by sponsors, the primary obstacle to implementing this plan will be the lack of available funding. We anticipate that we will incur certain costs irrespective of our operational and business development activities, including bank service fees and those costs associated with SEC filing requirements in remaining a public reporting company, estimated to be approximately $40,000 annually. We anticipate that we will incur a minimum of $148,000 in operational expenses during the next twelve months if we continue to implement our business plan at its current level, comprising expenses related to continuing to hold and participate in similar events at the same rate as we have. Accordingly, we estimate our total need for funds for operations at our current level, including all expense of remaining a public reporting company, continuing operations at their current level, and new initiative in the next twelve months to be $513,000. Competition Competition in the basketball sports coaching industry is intense. We face competition from other sports consultants and coaching organizations, both large and small. The basketball sports coaching industry is fragmented. We are currently a small competitor in the market. Our principal larger competitors are established national AAU organizations and shoe companies such as Nike and Adidas. We compete with these larger competitors by providing a “hands on” approach that specializes in a program’s specific needs and by targeting more regional and local markets. There are numerous other small to mid-size sports consulting businesses which whom we also compete. We offer program with experienced consultants that have managed larger scale programs. Our employees have been involved in large national events such as Adidas Superstar Camp, National Phenom Camps, Adidas West Coast All-Star Camp, and Snow Valley Basketball Camp for over a decade. Management knows which events are the best to attend to bring publicity and attention to specific players, coaches and programs. Most small market consultancies do not offer the national experience that the Company can. Larger national companies do not focus on and do not have experience with operations at a local level. Many of our existing and potential competitors have substantially greater research and product development capabilities and financial, marketing and human resources than we do. As a result, these competitors may: · succeed in developing services that are equal to or superior to our services or potential services or that achieve greater market acceptance than our services or potential services; · devote greater resources to developing, marketing or selling their services; · respond more quickly to new or emerging trends which could render our services or potential services obsolete or less preferable; · withstand price competition more successfully than we can; · establish cooperative relationships among themselves or with third parties that enhance their ability to address the needs of our customers or prospective customers. Regulatory and Environmental Matters For NCAA certified events, we need to follow NCAA guidelines which govern certification of administration and coaches; contacts between players and coaches and universities and prohibition on illegal financial or material benefits from universities. We are not subject to environmental regulations. 6 Employees and Employment Agreements Our only employees are our CEO Scott Wheeler and Dave Taylor, who provides our coaching and program management services. We have no collective bargaining agreement with our employees. We consider our relationship with our employees to be excellent. Additional Information We are a public company and file annual, quarterly and special reports and other information with the SEC. We are not required to, and do not intend to, deliver an annual report to security holders. You may read and copy any document we file at the SEC’s public reference room at treet, N.E., Washington, D.C. 20549. You can request copies of these documents by writing to the SEC and paying a fee for the copying cost. Please call the SEC at 1-800-SEC-0330 for more information about the operation of the public reference room. Our filings are also available, at no charge, to the public at http://www.sec.gov. ITEM 1A. RISK FACTORS As a smaller reporting company, we are not required to provide the information required by this item. ITEM 1B. UNRESOLVED STAFF COMMENTS As a smaller reporting company, we are not required to provide the information required by this item. ITEM 2. PROPERTIES We maintain our corporate offices at 5847 San Felipe St, 17th Floor, Houston, TX 77057. Our telephone number is (713) 821-1301. ITEM 3. LEGAL PROCEEDINGS We know of no material, active or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceedings or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered beneficial shareholder are an adverse party or has a material interest adverse to us. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 7 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock began trading on the “Over the Counter” Bulletin Board (“OTC”) under the symbol “TAYO” in May 2012. The following table sets forth, for the period indicated, the prices of the common stock in the over-the-counter market, as reported and summarized by OTC Markets Group, Inc. These quotations represent inter-dealer quotations, without adjustment for retail markup, markdown, or commission and may not represent actual transactions. There is an absence of an established trading market for the Company’s common stock, as the market is limited, sporadic and highly volatile, which may affect the prices listed below. High Low Fiscal Year Ended March 31, 2014 Quarter ended March 31, 2014 $ $ Quarter ended December 31, 2013 $ $ Quarter ended September 30, 2013 $ $ Quarter ended June 30, 2013 $ $ Fiscal Year Ended March 31, 2013 Quarter ended March 31, 2013 $ $ Quarter ended December 31, 2012 $ $ Quarter ended September 30, 2012 $
